UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4130


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

           v.

JASON T. SCOTT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cr-00031-PJM-1)


Argued:   May 17, 2013                      Decided:   June 26, 2013


Before KEENAN and FLOYD, Circuit Judges, and Henry E. HUDSON,
United States District Judge for the Eastern District of
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Marc Gregory Hall, HALL & CHO, PC, Rockville, Maryland,
for Appellant.     Rod J. Rosenstein, United States Attorney,
Baltimore, Maryland, for Appellee.   ON BRIEF: Jonathan Biran,
Appellate   Chief,   OFFICE  OF  THE  UNITED  STATES  ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      On July 18, 2011, a jury found Appellant Jason T. Scott

guilty of eleven counts related to burglaries and home invasions

that took place between September 2008 and June 2009.                      Scott

appeals his convictions, arguing that (1) the district court

erred in denying his motion to suppress evidence seized pursuant

to a supplemental search warrant, (2) the district court should

not   have   allowed     a   police   officer   to    testify   as   an   expert

regarding how certain tools in Scott’s possession related to

burglary,    and   (3)   the   district     court    should   have   declared   a

mistrial because the government committed a discovery violation.

Because we find that Scott’s arguments lack merit, we affirm.



                                       I.

      On May 26, 2009, someone burglarized J.C. Arms, a federally

licensed firearms dealer located in Carroll County, Maryland.

The Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF)

conducted an investigation into the burglary, leading to several

controlled purchases of stolen guns from Scott.                 As a result of

these purchases, the ATF obtained a warrant to search Scott’s

home and car for firearms, documents related to the J.C. Arms

burglary, proof that Scott lived at the residence, cell phones,

tools to remove serial numbers from firearms, metallic fillings

from firearms, money, and safes.             During their initial search,

                                        2
the agents saw ski masks, bullet-proof vests, flexicuffs, dark-

colored clothing, various electronic devices, police scanners,

financial       statements,         and        other        items    such    as     gloves     and

binoculars.       The ATF then obtained a supplemental search warrant

allowing it to search Scott’s home and car for these items.

Scott was arrested thereafter and admitted that he committed

twenty-eight residential burglaries, committed nine armed home

invasion robberies, took photographs of a nude minor girl during

one of the home invasions, and burglarized J.C. Arms.

      A   federal        grand      jury       returned       a     superseding       indictment

charging Scott with eleven counts that arose from four armed

home invasion robberies in Prince George’s County, Maryland, and

the   burglary       of    J.C.         Arms.         The    charged       offenses     included

carjacking in violation of 18 U.S.C. § 2119 (Counts One, Three,

and   Five);     use      of   a    firearm        in       furtherance      of   a    crime   of

violence in violation of 18 U.S.C. § 924(c) (Counts Two, Four,

Six, and Nine); theft of firearms in violation of 18 U.S.C.

§ 922(u)       (Count     Seven);         sexual        exploitation        of    a   minor     by

production      of   a    sexually            explicit       image    in    violation     of    18

U.S.C. § 2251(a) (Count Eight); unlawful possession of a stolen

weapon    in    violation          of    18     U.S.C.       § 922(j)      (Count     Ten);    and

unlawful possession of an unregistered silencer in violation of

26 U.S.C. § 5841 (Count Eleven).                        The J.C. Arms burglary formed

the basis of Count Seven, and agents discovered the silencer and

                                                  3
stolen firearm that are the subjects of Counts Ten and Eleven

when they searched Scott’s home and car.                       We discuss the facts

underlying the remaining counts below.

       On September 23, 2008, April 3, 2009, and May 23, 2009,

Scott and an accomplice broke into three houses and detained the

occupants at gunpoint.          During each home invasion, Scott and his

accomplice    stole    a     vehicle.        These      home       invasions      were    the

subjects of Counts One through Six.                     On June 13, 2009, Scott

committed    a      fourth    home        invasion      without        an    accomplice,

targeting    a      seventeen-year-old           girl     whose        photograph        and

telephone    number    he     saw    at    the   scene        of    the     May   23     home

invasion.    After detaining the girl’s family, Scott brandished a

firearm, ordered the girl to undress, and placed a pillowcase

over her head.       He then touched her and forced her to pose while

he used two cameras to photograph and videotape her.                                Agents

seized objects that Scott had on his person when he appeared in

the video, and his voice is audible during the recording.                                This

home invasion was the subject of Counts Eight and Nine.

       Prior to trial, Scott moved to suppress evidence seized

from   his   home    and     car    pursuant     to     the    supplemental         search

warrant, averring that the affidavit supporting the warrant did

not establish a sufficient nexus between his alleged criminal

conduct and the items to be seized.                   The district court denied

the motion on May 24, 2011.                 At trial, Scott objected to the

                                            4
testimony     of   Prince     George’s        County       Police    Sergeant           Matthew

Stauffer, who testified as an expert regarding how certain tools

in Scott’s possession could be used during burglaries and home

invasions.         Scott     argued    that       Stauffer’s       testimony           did   not

satisfy the requirements of Federal Rule of Evidence 702.                                    The

court overruled the objection.                    Scott ultimately moved for a

mistrial, contending that the government committed a discovery

violation     when     it     failed    to        inform     Scott     about           forensic

information it recovered from a computer that it seized from

Scott’s home.       The court denied the motion for a mistrial.

      The jury found Scott guilty of all eleven counts, and the

district      court    sentenced        him       to   a     total     of        100     years’

imprisonment.         Scott    now     appeals,        arguing      that    the        district

court   (1)    erred    in    denying    his       motion     to     suppress          evidence

seized pursuant to the supplemental search warrant, (2) abused

its   discretion      in    allowing    Stauffer        to   testify        as    an     expert

regarding the relation of certain tools in Scott’s possession to

burglary, and (3) should have declared a mistrial due to the

government’s discovery violation.                  We have jurisdiction pursuant

to 18 U.S.C. § 3742(a)(1).



                                          II.

      We first consider Scott’s argument that the district court

erred in denying his motion to suppress evidence that the ATF

                                              5
seized pursuant to the supplemental search warrant.               Subject to

certain exceptions that are not applicable in this case, police

officers must obtain a warrant to conduct a search or seizure.

See U.S. Const. amend IV; see also United States v. Kelly, 592
F.3d 586, 589 (4th Cir. 2010).               The affidavit supporting the

warrant that authorizes the search or seizure “must provide the

magistrate    with     a    substantial      basis   for    determining     the

existence of probable cause” in light of the totality of the

circumstances.       Illinois v. Gates, 462 U.S. 213, 238-39 (1983).

“[T]o    establish    probable      cause,   the   facts   presented   to   the

magistrate need only ‘warrant a man of reasonable caution’ to

believe that evidence of a crime will be found.”               United States

v. Williams, 974 F.2d 480, 481 (4th Cir. 1992) (per curiam)

(quoting Texas v. Brown, 460 U.S. 730, 742 (1983) (plurality

opinion)).    This standard requires the supporting affidavit to

make it clear to a reasonable person “that there is some nexus

between the items to be seized and the criminal activity being

investigated.”       Doe v. Broderick, 225 F.3d 440, 451 (4th Cir.

2000).     On appeal, we give “[g]reat deference . . . [to] a

magistrate’s assessment of the facts when making a determination

of probable cause.”        Williams, 974 F.2d at 481.

     Scott    contends       that     the    affidavit     accompanying     the

supplemental search warrant failed to establish the necessary

link between the criminal activity at issue and the items the

                                        6
ATF sought to seize.              Specifically, Scott argues that there is

an    insufficient        connection       between           the    crimes       listed     in   the

affidavit—possession and sale of stolen firearms in violation of

18    U.S.C.    §   922(j),      possession             of   firearms       with    obliterated

serial numbers in violation of 18 U.S.C. § 922(k), and theft of

firearms       in   violation       of    18     U.S.C.        §    922(u)—and        the    items

identified in the affidavit:                   “[c]lothing which can be used to

commit      burglaries,”          certain           electronic             devices,        certain

“[b]urglary tools,” police frequency scanners, and “[f]inancial

documents       that      are    related       to       acquiring          and    disposing       of

proceeds from burglaries.”                 For the reasons we discuss below,

Scott’s argument lacks merit.

        Contrary     to    Scott’s       assertions,          the    affidavit       supporting

the supplemental warrant contains several additional facts that

justify the expanded scope of the warrant.                               In particular, the

affidavit explains that “a federal firearms licensee named J.C.

Arms located in Woodbine, MD[,] was burglarized and . . . many

of the firearms listed in [the original affidavit] were stolen

from that location.”             The affidavit also notes that the agents

who   searched       Scott’s     residence          and      car    saw     various       burglary

tools in       plain      view   when     they      executed         the    initial       warrant.

These    facts      identify     Scott     as       a    possible        participant        in   the

burglary       of   J.C.    Arms.        Furthermore,              the   affidavit        draws    a



                                                7
direct link between the items to be seized and burglary based on

the affiant’s experience:

      Your affiant knows from his training and experience,
      and from the training and experience of other ATF
      agents, that suspects who engage in burglaries of
      federal firearms licensees:   wear protective clothing
      such as ski masks, bullet proof vests and dark
      clothing to hide their identity, use flexicuffs to
      restrain people found during the course of the
      burglaries to prevent their escape; use burglary
      tools, like those identified in Attachment B, to gain
      entry into locations; use binoculars to scope out
      locations;   use   videocameras   to  record   various
      locations and use[] DVDs and other media to record the
      locations; use police scanners to detect the presence
      of law enforcement in the area.

      . . . Your affiant also knows from his training and
      experience, that suspects who engage in burglaries of
      federal firearms licensees often keep and generate
      records related to the planning and carrying out of
      burglaries on their computers, external hard drives,
      floppy disks, flash drives, and thumb drives in their
      residences where they can have regular access to them.

      The   Supreme       Court    has       held       that   officers      “may    draw

inferences based on [their] own experience in deciding whether

probable cause exists,” Ornelas v. United States, 517 U.S. 690,

700 (1996), and this Court has reached the same conclusion, see,

e.g., United States v. Wellman, 663 F.3d 224, 229 (4th Cir.

2011).      The   agent    who    prepared        the    affidavits     in   this    case

detailed his experience investigating firearms-related crimes,

including two years as an ATF agent.                    He could therefore rely on

his   experience    to    establish      a       link   between   the     items     to   be

seized and Scott’s criminal activity.                    Accordingly, the district


                                             8
court did not err in determining that the affidavit established

the probable cause necessary to search Scott’s home and car for

burglary-related items.



                                           III.

       Next, Scott contends that the district court should not

have   allowed       Prince    George’s      County    Police    Sergeant     Matthew

Stauffer      to    testify    as    an    expert    regarding   the     relation    of

certain tools that the ATF recovered from Scott’s home and car

to burglary.         These items included bolt cutters, screwdrivers, a

pry    bar,    a    black     cap    and    gloves,    a   ski   mask,    a   hammer,

binoculars, a flashlight, and a window punch.                       We review the

district court’s decision to allow expert testimony for abuse of

discretion.         See United States v. Dorsey, 45 F.3d 809, 812 (4th

Cir. 1995).

       Federal Rule of Evidence 702 outlines the requirements for

expert     testimony.          As     an   initial     matter,    the    court   must

ascertain that the “witness . . . is qualified as an expert by

knowledge, skill, experience, training, or education.”                        Fed. R.

Evid. 702.         Prior to his testimony regarding the burglary tools,

Stauffer explained that he had served on the Prince George’s

County     police      force        for    fifteen    years,     investigated       and

supervised the investigation of more than 2,000 burglaries, made

more than 100 arrests involving burglaries, and attended two

                                             9
schools   where     he     received       training   in     identifying       burglary

tools.    The government therefore established that Stauffer was

qualified    by    his     “knowledge,     skill,    experience,       training,     or

education.”

     To   determine        whether    a    witness’s       testimony        constitutes

permissible       expert     testimony,      a    court     must     next     determine

whether the testimony meets four requirements.                     First, the court

must find that “the expert’s scientific, technical, or other

specialized knowledge will help the trier of fact to understand

the evidence or to determine a fact in issue.”                        Fed. R. Evid.

702(a).     In this case, Stauffer’s knowledge of burglary tools

helped the jury understand how the assortment of items that the

police recovered from Scott’s home and car related to burglary.

Second, “the testimony [must be] based on sufficient facts or

data.”    Id. 702(b).        This requirement is not in dispute in this

case.

     Third and fourth, “the testimony [must be] the product of

reliable principles and methods” that “the expert has reliably

applied . . . to the facts of the case.”                   Id. 702(c)-(d).       Scott

argues    that     Stauffer’s        testimony       did     not     satisfy      these

requirements      because      it    was    not    “the     product    of     reliable

principles and methods.”            This Court has explained that, in the

context   of     experiential       expert      testimony    such     as     Stauffer’s

testimony,     these       prongs    of    Rule    702     require    witnesses     to

                                           10
“explain how [their] experience leads to the conclusion reached,

why [their] experience is a sufficient basis for the opinion,

and how [their] experience is reliably applied to the facts.”

United    States       v.    Wilson,    484 F.3d 267,   274     (4th   Cir.   2007)

(quoting Fed. R. Evid. 702 advisory committee’s note) (internal

quotation marks omitted).               After explaining his qualifications,

Stauffer answered “yes” when the government asked if, “[a]s part

of [his] training and experience, [he] ha[d] . . . come to

recognize the uses that can be made for tools in committing

. . .    robberies.”           The     government         then    questioned       Stauffer

regarding each of the tools at issue, and Stauffer used his

experience        to        explain     how        they     related        to     burglary.

Consequently, Stauffer’s testimony comported with the third and

fourth requirements for expert testimony, and the district court

did   not   abuse      its     discretion      in     determining        that   Stauffer’s

testimony satisfied Rule 702.

      Scott contends that this Court’s decision in United States

v. Johnson, 617 F.3d 286 (4th Cir. 2010), compels the opposite

result.       In       Johnson,        the    Court       determined       that    a   Drug

Enforcement        Administration             (DEA)        agent’s        testimony       was

inadmissible under Rule 702 because “he provided virtually no

methodology       or    guiding       principles         that    would    enable    him    to

decode”     the    drug       jargon    that       the    DEA    had     intercepted      via

wiretaps.     Id. at 294.             The Court noted that “the phrases [the

                                              11
agent] interpreted ‘were not typical drug code’ and ‘did not

have common meaning in the drug world.’”                     Id. at 295.      However,

no    similar      problem     exists     in    this    case;     Stauffer       simply

testified regarding the common import that certain tools have in

the   burglary      context.       Johnson      therefore      does   not   alter     our

conclusion that the district court did not abuse its discretion

in allowing Stauffer to testify as an expert.



                                          IV.

      Finally, Scott contends that the district court erred when

it refused to declare a mistrial after it became aware that the

government had committed a discovery violation.                        Specifically,

Scott     argues    that     the   government        erred    when    it    failed     to

disclose     a     forensic    report     regarding      his     computer.          Scott

alleges that one of his accomplices created the explicit images

that are the subjects of Count Eight and transferred them to the

thumb drive on which the government found them.                         According to

Scott, the forensic report could prove or disprove this theory

because it likely shows whether the images in question passed

through    the     computer    that   the      ATF   seized    from    Scott’s      home.

Scott concedes that, if the images passed through his computer—

which remained fixed in his home—his accomplices could not have

transferred the images.             Pursuant to Federal Rule of Criminal

Procedure        16(a)(1)(E)(i),        the     government      must       permit    the

                                          12
defendant      to        inspect      documents         if   they      are     “material    to

preparing the defense.”               However, in this case, Scott’s attorney

ultimately stipulated that he received the report in question,

indicating that the government complied with Rule 16.

       We   recognize         that    the     district       court     did   not    base   its

decision not to declare a mistrial on the fact that Scott’s

attorney received the report.                      Instead, the court simply found

that    Scott’s      decision         not     to      examine   the     computer      himself

contributed         to     his      lack    of        information      as    much    as    the

government’s         “alleged         non-production”           did.         However,      even

assuming for the sake of argument that the government committed

a discovery violation, “we can say ‘with fair assurance, after

pondering      all       that    happened        without     stripping       the    erroneous

action from the whole, that the judgment was not substantially

swayed by the error.’”                 United States v. Nyman, 649 F.2d 208,

211-12 (4th Cir. 1980) (quoting Kotteakos v. United States, 328
U.S. 750,     756       (1946)).           The      evidence      against       Scott   was

overwhelming with respect to the sexual exploitation charge:                                 he

confessed to the crime, he appeared in the explicit video he

recorded       and       is     audible     in        that   video,      the     authorities

discovered the images in question in his residence, the thumb

drive   containing            the    images      also    contained      Scott’s      homework

assignments, and the camera contained photos of Scott’s car and

living room.

                                                 13
                                         V.

     For the foregoing reasons, we hold that (1) the district

court did not err in denying Scott’s motion to suppress evidence

that the ATF seized pursuant to the supplemental warrant, (2)

Sergeant    Matthew    Stauffer’s    testimony    conformed   with    Federal

Rule of Evidence 702, and (3) the district court did not err in

denying    Scott’s    motion   for   a   mistrial.   We   therefore    affirm

Scott’s conviction.

                                                                     AFFIRMED




                                         14